Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 18 March 2021, has been entered and the Remarks therein, filed 24 June 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over The Regents of the University of Michigan et al. in view of Memorial Sloan-Kettering Cancer Center, necessitated by Applicants’ amendment received 24 June 2021, specifically, amended claims 1, 3 and 10. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires a sequential numbering of the claims throughout prosecution.  When new claims are presented, they must be numbered consecutively.  
In the instant case, there is no claim number “19”. (This was indicated by the previous Examiner in the Non-Final Office Action mailed 18 March 2021.) For the purpose of compact prosecution, and to maintain consistency between the examination of the instantly-claimed subject matter and the examination represented by the Non-Final Office Action mailed 18 March 2021, the claims will not be renumbered here.


Claims 1, 3, 10, 17, 18, 20-28, and 41-43 are pending.  
Claims 1, 3, 10, 17, 18, 20-28, and 41-43 are rejected.
	Claims 1, 3 and 10 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/057551, 10/20/2017, which claims benefit of 62/411,230, 10/21/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:

Claims 1, 3 and 10 recite the acronyms “ST2” and “Reg3α”. However, because it is not stated in the claims themselves what the acronyms stand for, the claims may be misinterpreted, as read within the context of the claimed subject matter. It appears that rather than represent actual abbreviations, the acronyms are recognized as art related terms for plasma biomarkers. Therefore, this description (i.e., plasma biomarkers) 
Claims 1 and 3 recite: “…; and (f) treating a patient…”, which should read: “…; and (f) treating the patient…”
Claim 10 recites: “…; and (m) treating a patient…”, which should read: “…; and (m) treating the patient…”
Claims 1, 3 and 10 recite the acronym “GHVD”, which should read: “GVHD”.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 17, 18, 22-25 and 41-43 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 18 March 2021, is withdrawn in view of Applicants’ amendment received 24 June 2021, in which the cited claims were amended.

 Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 1, 3, 10 and 27 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, and the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Non-
Applicant amended independent claims 1, 3 and 10 to recite the step of: (f) (or (m)) treating a patient determined to have, or to be at risk for, severe or lethal GVHD, the treatment comprising administration of appropriate prophylactically effective and/or appropriate therapeutically effective pharmaceutical compositions to the appropriately-described patient, which is considered, as an element, to integrate the judicial exception (i.e., abstract ideas and mathematical concepts) into a practical application. It is noted that Applicant cites specific examples of prophylactically and/or therapeutically effective pharmaceutical compositions for treating GVHD, which are known in the art of GVHD treatment in the instant specification (originally-filed specification, pg. 15, lines 12-15 thru pg. 16, lines 1-6).
It is also noted that an example of a limitation as a treatment step which integrates the judicial exception into a practical application is recited in MPEP 2106.04 (d)(2)(c), which recites a level of treatment specificity with regard to administration (but which does not describe the administration of a specific drug or drug composition as treatment). Applicant’s amendment recites a similar level of treatment specificity, such that is it not viewed as an ‘apply it’-type step (see October 2019 Update: Subject Matter Eligibility, pg. 15, para. D). In addition, see, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492, 1500-01 (Fed. Cir. 2011), as cited at MPEP 2106.04 (d)(2) for examples of treatment or prophylaxis limitations which integrate the judicial exception into a practical application without incorporating a treatment step that describes administration of a specific drug or drug composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

s 1, 3, 10, 17, 18, 20-28 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130115232 A of May 9, 2013, “The Regents of the University of Michigan et al”, cited as ref. 1 on IDS filed 4/18/2019, under US PAT. APP. PUBS section of the IDS, in view of WO2016086161 A1 (WO) “Memorial Sloan-Kettering Cancer Center”, cited as ref. 1 on IDS filed 4/18/2019, under FOR. PAT. DOC. Section of the IDS.
[All references cited in the Non-Final Office Action mailed 18 March 2021.] 

Regarding Claims 1 and 20-21, University of Michigan shows a method for determining the risk of developing severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]; Acute GVHD, a leading cause of non-relapse mortality (NRM) after allogeneic hematopoietic cell transplantation (HCT), is measured by dysfunction in three organ systems: the skin, liver and gastrointestinal (Gl) tract, Para. [0006]; In some aspects, a biological sample of the disclosure is collected from the subject at about day 5 to about day 10 after transplant, Para. [0036]), comprising the steps of: a) measuring level(s) of at least one of ST2 and Reg3a in a first blood sample collected from the subject (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]); b) analyzing the level(s) according to an algorithm (Using logistic regression, 

University of Michigan fails to explicitly show the algorithm Iog10[-log10(1-p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan 

Regarding Claim 3, University of Michigan shows a method for predicting severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects of the 

University of Michigan fails to explicitly show the algorithm log10[-log10(1-p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan teaches a relationship between levels of REG3a and ST2 and risk of developing GVHD. Furthermore, deriving the relationship between REG3a and ST2 and GVHD as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between REG3a and ST2 levels and risk of GVHD, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to determine the probability of a patient developing GVHD following HCT by examining relevant biomarkers shown to be predictive of such a response following HCT using mathematical models that best fit said predictive markers (see, e.g., Levine, We used competing risks regression to develop an algorithm 
 
Regarding Claim 10, University of Michigan shows a method for monitoring the potential to develop severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects, the disclosure includes a method of determining susceptibility of developing GVHD in a subject, Para. [0029]; In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]; Acute GVHD, a leading cause of non-relapse mortality (NRM) after allogeneic hematopoietic cell transplantation (HCT), is measured by dysfunction in three organ systems: the skin, liver and gastrointestinal (Gl) tract, Para. [0006]; In some aspects, a biological sample of the disclosure is collected from the subject at about day 5 to about day 10 after transplant, Para. [0036]; In other aspects of the disclosure, methods are provided for predicting outcome of acute GVHD 
a)    measuring level(s) of at least one of ST2 and Reg3a in a first blood sample collected from the subject (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]);
b)    analyzing the level(s) according to an algorithm (Using logistic regression, the ability of the seven biomarkers, and ST2 alone, to predict for D28 non-responsiveness was examined, since ST2 was the most significant marker in all previous analyses, Para. [0264]);
c)    determining a first p value for the subject (Acute GVHD is the primary limitation of HCT. Formulas were developed for predicting probability or risk of GVHD in a patient by calculating a score and then determining a probability from that score from data collected from a pool of over 800 patients, Para. [0272]);
d)    comparing the first p value obtained from the measurement analysis to an optimal classification threshold (Each patient's score was then converted to a predicted probability, p, of GVHD using the following formula ... A patient is then determined to have a positive test result, i.e., probability or risk of GVHD, if their value of p is above about 0.33, Para. [0139]); and
e)    identifying the subject as (i) having or being at risk for severe or lethal GVHD when the first 3 value is greater than or equal to the optimal classification threshold or 
f)    measuring the level(s) of at least one of ST2 and Reg3a in a second blood sample collected from the subject more than eleven days after undergoing HCT (To determine whether. REG3a level in subject can demonstrate responsivity to treatment for GVHD; blood samples are obtained from subjects at the time of diagnosis of GVHD and then at various intervals after the onset of treatment for GVHD. For example, blood samples are taken from a subject undergoing GVHD treatment at days 7, 14, 21, 28, 35, 42, and then weekly or monthly thereafter, Para. [0259]);
g)    analyzing the level(s) in the second blood sample according to an algorithm (Using logistic regression, the ability of the seven biomarkers, and ST2 alone, to predict for D28 non-responsiveness was examined, since ST2 was the most significant marker in all previous analyses, Para. [0264]);
h)    determining a second p value for the subject (Each patient's score is then converted to a predicted probability, p, of GVHD using the following formula, Para. [0285]);

j)    identifying the subject as (i) continuing to have or be at risk for severe or lethal GVHD when the second p value is greater than or equal to the optimal classification threshold and/or when the second p value is the same as or greater than the first p value or (ii) not continuing to have or not continuing to be at risk of having severe or lethal GVHD when the first p value is less than the optimal classification threshold (For related donors, a patient is determined to have a positive test result, i.e., a positive test result for predicting GVHD, if their p value is above 0.38, Para. [0286]; Using the formulae above, A=-2.30 and B=1.27. The score is therefore -1.03 and results in a predicted probability (p) of p=0.26. Since this value of p is less than the threshold of 0.38, this patient would receive a negative test result, Para. [0295]);
k)    optionally modifying the patient's therapeutic or prophylactic regimen based on the identification in step j; and
l)    repeating steps f-j on subsequent days after HCT as determined by a physician (To determine whether. REG3a level in subject can demonstrate responsivity to treatment for GVHD; blood samples are obtained from subjects at the time of diagnosis of GVHD and then at various intervals after the onset of treatment for GVHD. 

University of Michigan fails to explicitly show the algorithm log 10[-log 10(1 -p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan teaches a relationship between levels of REG3a and ST2 and risk of developing GVHD. Furthermore, deriving the relationship between REG3a and ST2 and GVHD as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between REG3a and ST2 levels and risk of GVHD, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to determine the probability of a patient developing GVHD following HCI by examining relevant biomarkers shown to be predictive of such a response following HCT using mathematical models that best fit said predictive markers (see, e.g., Levine, We used competing risks regression to develop an algorithm in the training set to compute a predicted probability (p) of NRM within six months of GVHD diagnosis. We then determined that an algorithm of the three biomarkers assigned the greatest weights (TFNR1, ST2, and REG3a) performed as well as the five-biomarker algorithm. Using the simpler algorithm, we determined the (p) for all patients in the training set, rank ordered them from lowest to highest, and identified thresholds that met predetermined desirable criteria for three GVHD scores (Ann Arbor 1 £10% and Ann Arbor 3 £40%) so that NRM would increase 15% on average with each increasing 

Further regarding claims 1, 3 and 10, University of Michigan shows that in particular aspects of the described invention, the subject is suffering from GVHD or is at risk of developing GVHD. In some subjects, the subject exhibits severe intestinal inflammation, sloughing of the mucosal membrane, severe or high volume diarrhea, gastrointestinal bleeding, abdominal pain, nausea, anorexia or vomiting (pg. 5, para. [0056]). The invention describes a method for treating GVHD in a subject at risk of suffering from GVHD and for treating GVHD in a subject suffering from GVHD, and administering an effective amount of a treatment for GVHD (pg. 2, para. [0024]; and pg. 3, para. [0028] [Claims 1, 3 and 10- (f) or (m) treating a patient determined to have, or be at risk for, severe or lethal GVHD, wherein the treatment comprises one of: (i) administration of appropriate prophylactically effective pharmaceutical compositions and/or use of appropriate prophylactically effective methods, or (ii) administration of appropriate therapeutically effective pharmaceutical compositions and/or use of appropriate therapeutically effective methods]).
University of Michigan further teaches that plasma REG3α concentrations at the onset of GVHD were significantly greater in subjects whose GI biopsies showed evidence of severe GVHD with mucosal denudation (histologic grade 4) compared to less severe GVHD (pg. 28, para. [0252]). That is, the described method can detect subjects with severe GVHD.


Regarding, claims 17, 18, 22-28 and 41-43 Memorial Sloan-Kettering Cancer Center (WO) teaches measuring ST2 in a patient with GVHD being treated for a hematologic malignancy (The present invention relates generally to graft versus host disease (GVHD). More particularly, the present invention relates to the role of intestinal species as a predictor of GVHD severity/mortality and informs a strategy for reducing GVHD-related morbidity, Para. [002]; For patients with hematologic malignancies such as leukemias, lymphomas and other related cancers, allogeneic blood marrow transplantation (alio BMT) or hematopoietic stem cell transplant (HSCT) is a critically important therapy that can produce cures when chemotherapy alone cannot, Para. [0054]; Similarly, serum levels isolated for the biomarker ST2 predicted for steroid-refractory GVHD and levels as early as day 14 were associated with 6- month mortality without relapse, Para. [00143]).

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to further modify University of Michigan with the teaching of Memorial Sloan-Kettering Cancer Center for the purpose of using known biomarkers to determine a subject's risk for developing GVHD following HCT treatment for a patient with a blood cancer such as leukemia where an HCT treatment would provide therapeutic benefit.  Each of the claim features are either disclosed or suggested as discussed supra and the in the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.

All claims fail to be patentably distinguishable over the state of the art discussed above and cited in the previous Office Action or on the submitted PTO-1449. Therefore, the claims are properly rejected.

Response to Arguments
Applicant’s arguments, pp. 8-9, filed 24 June 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1, 3 and 10 were amended.

Applicant remarks (pg. 9) that Michigan is directed to methods of diagnosing, predicting, and treating graft versus host disease (GVHD), whereas the claimed invention is directed to methods of diagnosing, predicting, and treating severe or lethal GVHD. Applicant submits that the distinction between the prior art method and the claimed method of diagnosing, predicting, and treating severe or lethal GVHD requires the use of a patentably distinct algorithm to calculate the p value and determine the patient's risk.
However, in response to Applicant, University of Michigan teaches that patients with severe GVHD or patients who are at risk of developing severe GVHD can be diagnosed and treated via the administration of effective pharmaceutical compositions (see 103 rejection above). 

However, in response to Applicant, the claimed subject matter describes a method comprising a number of steps, including measuring levels of ST2 and Reg3α, and analyzing the levels according to the recited algorithm. That is, the ‘comprising’ claim language does not exclude the introduction of other measuring or analyzing steps (including other factors or biomarkers) into the algorithm described in the subject matter.
Applicant remarks (pg. 9) that  MSKCC (Memorial Sloan Kettering) does not provide any guidance or motivation to modify the methods taught in Michigan to arrive at the claimed invention. The reference does not teach, disclose or suggest any methods of diagnosing, predicting, or treating severe or lethal GVHD that, in combination with the methods disclosed in Michigan, would provide any guidance or motivation for one of ordinary skill in the art to arrive at the claimed methods. Such a person would simply not have a reasonable expectation of success in combining the methods taught in Michigan and MSKCC and arriving at the claimed invention, save for impermissible hindsight.
However, in response to Applicant, it is well known that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651